Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
1- The drawings must show every feature of the invention specified in the claims.  Therefore, an operating lever (claim 2, line 1; claim 10, line 5); adjustment means (claim 2, line 3; claim 4, line 1; claim 10, line 5); an angle of inclination (claim 2, line 3; claim 3, line 1; claim 10, line 5); a safety device (claim 2, line 5; claim 3, line 2; claim 5, line 1; claim 6, line 1; claim 10, line 7); a dimension that is adjustable (claim 2, line 6; claim 10, line 8); safety hook and an element (claim 5, line 2; claim 6, line 2); fastener means (claim 5, line 2-3; claim 6, line 3); a position of the safety hook (claim 5, line 3); a position of the rod (claim 6, line 3); a screw-and-nut connection (claim 7, line 1-2); a base (claim 10, line 1); a door (claim 10, line 1); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
2- Figure 2 includes four drawings that do not have proper labeling to differentiate between the disclosed four drawings.
3- Figure 1 includes reference characters that are small in font size which renders these reference characters unreadable. 
4- Figures should not include any text. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.
Specification
1- The abstract of the disclosure is objected to because the abstract and its header are positioned at the bottom end of the abstract page, the header of the abstract and the abstract should be placed at the top of the abstract page. See MPEP § 608.01(b).
2- The disclosure is objected to because of the following informalities: 
“a hook arm” and “a handle” in para. 9, line 3 are different parts assigned the same reference characters “2”.
“handle 2” in para. 9, line 3 and “handle 4” in line 6 are the same part assigned different reference characters.
 “the hook 2” and “hook arm 2” in para. 10 are different parts assigned the same reference character “2”.
para. 17, line 4 “lever does not extend the outside face” should read “lever does not extend flush with the outside face”.
3- The paragraphs of the specification are not consecutively numbered [see 37 C.F.R. 1.52 (b)(6)]
4- The disclosed written specification lack proper page numbering.
5- The Brief description of figure 1 is the same as the brief description of figure 2. Figure 1 is an isometric view of the invention while figure 2 includes four side views of the invention.
6- Various nomenclatures are used in the specification to refer to the same component (such as: gripping arm, hook arm, and frame; lever and handle; gripping arm and hook; actuating member and trigger; anchor, attachment point and keeper; post and rivet; mounting and mating clevis…etc.). Applicant should match the nomenclature across the specification so as to avoid confusion.

Appropriate correction is required.
Claim Objection
Claims 3-12 are objected to because of the following informalities: 
- claim 3-9, line 1 “A latch” should read “The high visibility hook latch”
- claim 3, line 1 “the means for” should read “a means for”
- claim 5, line 2-3 and claim 6, line 3 “by fastener means” should read “by a fastener means”
- claim 6, line 1, “claim 1 having” should read “claim 1, having”
- claim 10, line 6 “a closed position” should read “the closed position” 
- Claim 10, line 1 “As assembly comprising:” should read “An assembly, comprising:”
- Claim 10, line 4-5 “said latch comprising” should read “said latch comprising;”
- Claim 11, line 1 “An assembly” should read “The assembly”
- Claim 12, line 1 “A latch according to claim 10” should read “The assembly according to claim 10”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-4, 6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 and claim 10, line 5-6 the phrase “adjustment means for adjusting an angle of inclination of the lever in a closed position of the latch, said means being controllable on the lever” of claim 2and the phrase “adjustment means for adjusting an angle of inclination of the lever in a closed position of the latch” of claim 10 are confusing and therefore indefinite because the written specification does not provide clear definition, or description, or a structure that would correspond to the “adjustment means “and “an angle of inclination of the lever”, and the disclosed figures do not clearly indicate to the claimed limitations “adjustment means” and “angle of inclination of the lever”. And as follows:

Regarding the claimed limitations “adjustment means”; the specification states “the hook arm 2 may have an adjustable length” (para. 11, line 4-5), “adjusting the position of the attachment point of the hook” (para. 17, line 5-6),” such an adjustment is difficult to perform: it is necessary to open the door in order to access the attachment point, then to adjust it, then adjust the length of the hook itself by means of a member provided for this purpose on the hook” (para. 17, line 8-10), and “an adjustment mechanism for adjusting a distance between the keeper of the anchor and the mounting of the anchor in a direction along an axis of the shaft is provided. The adjustment mechanism may include an aperture with a threaded outer surface” (para. 28, line 1-3).
Regarding the claimed limitation “an angle of inclination”; the specification states “The angle of inclination of the lever in the closed position of the latch depends in particular on the position of the hook on the attachment point […] the door is reclosed and examined to see whether the lever has an appropriate angle of inclination” (para. 17, line 6-4 to para. 17 next page line 1-2).
Regarding the claimed limitation “the lever”; the specification states “the hook arm 2 may have an adjustable length” (para. 11, line 4-5), “the outside face of the lever does not extend the outside face of the door […] this can be remedied by adjusting the position of the attachment point of the hook” (para. 17, line 5-6),” a lever for operating the hook […] the lever being hinged both to the door and also to the hook” (para. 16, line 4-6), “the door is reclosed and examined to see whether the lever has an appropriate angle of inclination” (para. 17, line 10-11; continued next page, line 1-2”, and “the handle is only moveable to the closed position only when the gripping arm of the latch is secured to the anchor” (para. 18, line 6-7; para. 18-22; para. 24-25; para. 29-30; para. 33).

But the disclosed written description does not clearly and in a straight forward manner define what the “adjustment means” and “an angle of inclination” are, nor does it state that any one or all of the “hook arm 2”, “handle 4”, and “gripping arm” are the claimed limitation “a lever”. Nor does the written description describe what is the structure that constructs “an adjustment means”, “angle of inclination”, and “a lever”. Nor do the figures clearly indicate to ““an adjustment means”, “an angle of inclination”, and “a lever”. Nor does the written specification disclose how the adjustment mechanism is operated and correlated with the claimed limitation “an angle of inclination”. The written specification does not exactly define or clearly disclose the structure for “means of a member” in para. 17 and “an aperture” in para. 28 nor do the figures clearly define or indicate to “means of a member” and “an aperture”. Furthermore, there are three hook shapes shown in the figures, one is mounted to the hook arm 2 but not mounted to the claimed limitation “lever”, while the other two of these hook shapes are labeled as “trigger 5” and attached to handle 4 and hook arm 2 and not attached to the claimed limitation “lever”. Additionally, the figures do not indicate to the claimed limitation the “lever” so that the “angle of inclination” can be structurally identified, which adds to the confusion and renders claim 2 and 10 as indefinite. 

Clarification is required. For the purpose of examination, the examiner interprets the claimed limitation “adjustment means for adjusting an angle of inclination of the lever in a closed position of the latch, said means being controllable on the lever” of claim 2 and the phrase “adjustment means for adjusting an angle of inclination of the lever in a closed position of the latch” of claim 10, as an adjustment mechanism attached to the hook arm 2 to adjust the length of the hook arm 2 to prevent inclination of the hook arm 2 and hence its handle 4 out of alignment along an axis of the hook arm2 when the latch is at its closed position.
Appropriate correction is required.

Regarding claim 2, line 5-6; Claim 10, line 7-8; The phrase “a safety device suitable for preventing the latch being operated by means of the lever and presenting a dimension that is adjustable” of claim 2 and the phrase “a safety device suitable for preventing the latch being operated by means of the lever and presenting an adjustable dimension” of claim 10 are confusing and therefore indefinite because the written specification does not clearly define, describe, and provide a structure of the claimed limitation “a safety device”, “the lever”, and “a dimension that is adjustable” or “an adjustable dimension”  nor do the figures clearly indicate to “a safety device” or the “lever” or a “dimension” that can be adjusted. The written description states the following:

Regarding the claimed limitation “a safety device”; the specification states “a securing feature built into the hook arm” (para. 11, line 2-3), “the latching system also includes a shaft which secures the keeper of the anchor to the mounting of the anchor. A distance between the keeper of the anchor and the mounting of the anchor in a direction along an axis of the shaft may be selectively adjustable” (para. 27), “a device wherein the latching system cannot fully close unless the gripping arm and the anchor are coupled together” (para. 30, line 1-2), and “a device with an actuating member that locks the handle in the closed position […] during the phases of flight and that the handle will not open and the latch will not decouple from the anchor until the actuating member is released” (para. 32, line 1-5). 
The written description and the disclosed figures do not clearly and in a straight forward manner state that any one or all of “a securing feature”, “a device”, and “an actuating member” are the claimed limitation “a safety device” nor does the written description clearly describe a structure, nor clearly define a terminology that can be understood as the claimed limitation “a safety device”, nor do the disclosed figures clearly indicate to the claimed limitation “a safety device” so that it can be structurally identified. The written description and the disclosed figures do not clearly and in a straight forward manner state that any one or all of the “length of the link 1”, “hook arm 2 may have an adjustable length” or “adjust the length of the hook” or the “distance” in para. 17, or the “distance” in para. 28 are the claimed limitation “a dimension that is adjustable”. The written specification clearly identifies “a distance” using different mechanical structures in para. 17 and para. 28 such as (attachment point, hinge, hook, lever) and (keeper of the anchor, mounting of the anchor, and shaft) while the “length” is associated with link 1, hook arm 2, and the hook. additionally, the disclosed figures do not clearly indicate to the claimed limitation “a dimension that is adjustable”. Which adds to the confusion and renders claim 2 and 10 as indefinite.

Clarification is required. For the purpose of examination, the examiner interprets the claimed structural limitation “a safety device suitable for preventing the latch being operated by means of the lever and presenting a dimension that is adjustable” as the securing feature in a form of a shaft that is built into the hook arm 2 and prevents latch 20 from being fully closed unless the hook arm 2 and its anchor are coupled together where the shaft secures the keeper of the anchor to the mounting of the anchor, and the distance between the keeper of the anchor and the mounting of the anchor in a direction along an axis of the shaft may be selectively adjustable.
Appropriate correction is required. 


Claim 2, line 5; claim 6, line 2; and claim 10, line 4 and line 7; the term “suitable” rendered claims 2, 6, and 10 as indefinite because “suitable” is a subjective term that depends solely on the subjective opinion of the person selecting the latch. The disclosed specification does not define “suitable” nor provide a standard for determining a means for evaluating “suitable” in an objective manner. The meaning of the term “suitable” cannot depend on the unrestrained subjective opinion of the person practicing the invention.
Appropriate correction is required. 

Regarding claim 3, line 1-2; the limitation "wherein the means for adjusting the angle of inclination comprise the safety device” lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as "including a means for adjusting an angle of inclination, wherein the means for adjusting the angle of inclination comprises a safety device.”
Appropriate correction is required.

Regarding claim 4, line 1-2; the limitation “wherein the adjustment means are operable when the latch is in the closed position” lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “including adjustment means that are operable when the latch is in a closed position.”
Appropriate correction is required.


Regarding claim 6, line 1; the limitation “the safety device” lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “a safety device”.
Appropriate correction is required.

Regarding claim 6, line 3; the limitation “the lever” lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “a lever”.
Appropriate correction is required.

Regarding claim 9, line 1-2; the phrase “adjustment means for adjusting the length of the main hook” is confusing and therefore indefinite because the disclosed specification states “the hook arm 2 may include a hook extending from the proximal end thereof” (para. 9, line 7-8), “the hook arm 2 may have an adjustable length to accommodate different device lengths” (para. 11, line 4-5), and “such an adjustment is difficult to perform: it is necessary to open the door in order to access the attachment point, then to adjust it, then adjust the length of the hook itself by means of a member provided for this purpose on the hook” (para. 17, line 8-10). Furthermore, the disclosed figures do not clearly show or indicate to a structure of a member on the hook used for the purpose of adjusting the length of the hook itself (para. 17, line 9-10) and the written specification do not clearly teach what exactly is the “member” that is “on the hook” so as to help in clarifying the claimed limitation “adjustment means for adjusting the length of the main hook”. Clarification is required. It is the understanding of the examiner that the hook arm 2 includes a hook which protrude to extend from the proximal end thereof, while the adjustment means is used as an adjustment mechanism attached to the hook arm 2 to adjust the length of the hook arm 2, the hook of the hook arm 2 moves along in accordance with the adjusted length of the hook arm 2. For the purpose of examination, the examiner interpreters “adjustment means for adjusting the length of the main hook” to be “adjustment means for adjusting the length of the hook arm”.
Appropriate correction is required.

Claims 3-9 and 11-12 are rejected for depending on the rejected claim 2 and 10, respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andres Hernandez (US-20180128028-A1), hereinafter Hernandez

Regarding claim 1, 
A high visibility hook latch (200) comprising: 
a hook arm (204, 221 collectively) having a proximal end (608) and a distal end (612) [figs. 3 and 6]; 
a handle (212) pivotably attached to the proximal end of the hook arm (figs. 2 and 6-13; handle 212 rotates via pivot 636 and frame section 216); and 
a connector (620) having a first connector end (the end next to first control link pivot 624) pivotably attached to the distal end of the hook arm via a link (614) and a second connector end (the end next to second control link pivot 626) pivotably attached to the handle proximate to the hook arm (fig. 6 and 10-15; control link 620 connects pivotally via the first and second pivots 624 and 626).

Regarding claim 2, 
A latch for an aircraft (200), the latch comprising: 
an operating lever (204, 221 collectively); 
adjustment means (202, 208, 300 collectively) for adjusting an angle of inclination of the lever (fig.5-7; adjust the alignment of the collective (204, 221) and its handle 212 to prevent the parts from dropping out of alignment with cowls 504, 506 respectively) in a closed position (fig. 2) of the latch, said means being controllable on the lever (fig. 2 and 6; adjustable nut 300 and threaded portion 208 are attached to frame 221 and the second attachment apparatus 204); and 

a safety device (fig. 2 and 6; hook formation of 204, 206, 208, 300, 600, 602 collectively) suitable for preventing the latch being operated by means of the lever (hook latch 200 does not close unless the hook formation of 204 and the bolt 202 are properly latched on cowling pins 600 and 602) and presenting a dimension that is adjustable (figs. 2 and 6; the adjustable distance between opening 206 and the adjustable nut 300).

Regarding claim 3, 
A latch according to claim 1, including means for adjusting (figs. 2 and 6; 202, 208, 300 collectively) an angle of inclination (inclination of the collective (204, 221) and its handle 212 out of alignment with cowls 504, 506 respectively), wherein the means for adjusting the angle of inclination comprises a safety device (fig. 2 and 6; hook formation of 204, 206, 208, 300, 600, 602 collectively).

Regarding claim 4, 
A latch according to claim 1, including adjustment means (202, 208, 300 collectively) that are operable when the latch is in a closed position (figs. 2-3 and 6; pg. 3, para. 38; figures show both latch 200 and cowl 506 in the closed configuration while nut 300 is accessible for tightening by ground personnel).

Regarding claim 5, 
A latch according to claim 1, the latch having a main hook (figs. 2 and 6; hook formation at end of 204),

the safety device (the hook formation of 204, 206, 208, 300, 600, 602 collectively) including a safety hook (the circular portion around opening 206 of the first attachment 202) fastened to an element (pg. 3, para. 36, line 1-4; fastened to the peripheral section 219 of the frame 221 via the threaded portion 208) selected from the lever and the main hook by fastener means (both of the threaded portion 208 and the peripheral section 219 ) that enable a position of the safety hook relative to said element to be adjusted (the threaded portion 208 rotates to extend or retract in and out from section 219 when adjusted by nut 300) [figs. 2 and 6].

Regarding claim 6, 
A latch according claim 1 having a main hook (figs. 2 and 6; hook formation at end of 204),
the safety device (the hook formation of 204, 206, 208, 300, 600, 602 collectively) including a rod (first attachment 202 has a rod portion that includes the threaded portion 208) and a safety hook (the circular portion around opening 206 of the first attachment 202) suitable for engaging the rod (fig. 2 and 6; the circular portion is attached to rod and its threaded portion 208), 
the rod being fastened to an element (pg. 3, para. 36, line 1-4; threaded portion 208 is threaded into a peripheral section 219 of the frame 221) selected from the lever and the main hook by fastener means (both the rod portion of the first attachment 202 and the peripheral section 219 that are threaded into each other) that enable a position of the rod (the threaded portion 208 is adjusted to a new length/occupies new position when  adjusted by nut 300) relative to said element  to be adjusted [figs. 2 and 6].

Regarding claim 7,
A latch according to claim 6, wherein the fastener means comprise a screw-and-nut connection (figs. 2 and 6; both the rod portion/screw of the first attachment 202 and the peripheral section 219/nut are threaded into each other).

Regarding claim 8, 
A latch according to claim 7, wherein the latch can be visually determined to be open or closed (figs. 12-15; para. 30 and 59-63; Once latch 200 is opened, the outer surface of the handle is highly visible to ground personnel).

Regarding claim 9, 
A latch according to claim 1, the latch including a main hook (fig. 2 and 6; hook formation at end of 204) and adjustment means (202, 208, 300 collectively) for adjusting a length of the main hook (figs. 2, and 6; adjusting the distance between opening 206 and the adjustable nut 300 results in adjusting the length of hook arm /the collective made of frame 221 and second attachment 204).
Appropriate correction is required.

Regarding claim 10, 
An assembly (500) comprising:
a base (504);
a door (506); and
a latch (200) suitable for holding the door in a closed position (fig. 6; cowls 504 and 506 attached to one another in a closed configuration) relative to the base, said latch comprising 
an operating lever (204, 221 collectively), 
adjustment means (202, 208, 300 collectively) for adjusting an angle of inclination of the lever (fig.6-7; adjust the alignment of the collective (204, 221) and its handle 212 to prevent the parts from dropping out of alignment with cowls 504, 506 respectively) in a closed position of the latch (fig. 2), 

the adjustment means being controllable from outside the door (figs. 2-6; pg. 3, para. 38; figures show both latch 200 and cowl 506 closed while nut 300 is accessible for tightening by ground personnel), and 

a safety device (fig. 2 and 6; the hook formation of 204, 206, 208, 300, 600, 602 collectively) suitable for preventing the latch being operated by means of the lever (hook latch 200 does not close unless the hook of 204 and the bolt 202 are properly latched on cowling pins 600 and 602) and presenting an adjustable dimension (figs. 2 and 6; the adjustable distance between opening 206 and the adjustable nut 300).

Regarding claim 11, 
 An assembly according to claim 10, wherein the adjustment means are controllable while the door is in the closed position (figs. 2-3 and 6; pg. 3, para. 38; figures show both latch 200 and cowl 506 closed while nut 300 is accessible for tightening by ground personnel).

Regarding claim 12, 
A latch according to claim 10, wherein the latch can be visually determined to be open or closed (figs. 12-15; para. 30 and 59-63; Once latch 200 is opened, the outer surface of the handle is highly visible to ground personnel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, as following:
Raymond F. Tatom (US-2703431-A) teaches a combination latch including a hook-assembly , slidable hook, actuating lever, safety catch, and an adjustable link. The invention secures panel attachment, cowl section, and other structural members to a structural frame and offers quick mounting or removal from any side of the structures.
Eduard Kopylov (US-8186728-B2) teaches a heavy-duty toggle type draw latch that includes a safety catch. The invention is simple, low manufacturing cost, durable, and reliable.
Lawrence D. Smith et al.  (US-2927812-A) teaches a pivoting bolt latch for doors or access panels of an aircraft. The invention provides a handle that is flush with the surrounding structure to prevent accidental release and adjustable latching position.
Richard L. Poe (US-4220364-A) teaches a flush type latch for airplanes including a tension adjuster, latch arm with a hook, a keeper, and a screw threaded member. The invention offers the ability to substitute the tension adjuster with a conventional adjuster without replacement of the flush type latch.
Thomas John Helsley (US-20220120115-A1) teaches a rotary latch for airplanes including a clevis sensing mechanism, a hook, a handle, and a linkage. The invention prevents full closure of the latch in an unsecured position.
Simon Jeongwoo Kim (US-20170260782-A1) teaches a latch mechanism for aircrafts including a hook, a displaceable handle, and links. The invention eliminates the problem of oversized handle shape, reduces manufacturing cost, simple design, and reduced the product weight and size.
Christian Fabre et al. (US-20150300061-A1) teaches a latching system for securing the fan cowl doors of a nacelle of an aircraft. The latching system includes a hook latch and a handle that is painted with special paint to allow for good visibility when latch handle is in the open position. 
John J. Lee et al. (US-20160280383-A1) teaches a latching system of an aircraft nacelle. The latch mechanism includes a high visibility latch handle that is used to latch a left and a right fan cowl to each other. The high visibility latch handle uses bright color to be distinguishable from the fan cowls when disengaged.
Daniel J. Shetzer (US-20090173823-A1) teaches a latch assembly for an aircraft engine nacelle that is used to hold the first and second cowl doors into closed position. The invention introduces a red painted latch handle to be extra visible when the handle hangs down below the engine nacelle to indicate that the latch assembly is open.
Manuel Andres Hernandez (US-20080129056-A1) teaches a latching system for aircrafts including a hook latch, remote slave latch assembly, a handle, keepers, and a command latch. The invention offers a command latch to operate a remotely located slave latch.
Andres Hernandez (US-20150259957-A1) teaches a cinch latch for an aircraft including  a hook, a nesting toggle linkage, a keeper, and a keeper deterctor. The invention offers a latch mechanism with an arrangement of components that places the center of gravity of the mechanism in front of mounting pin. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675                            
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675